DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 9/22/2021 are acknowledged.  


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Grizante Redondo”, for the following reasons:

Grizante Redondo does not suggest alone, or in combination, the claimed invention. Specifically, Grizante Redondo does not disclose a linear very low density polyethylene composition comprises a mixture of two different types of linear very low density polyethylene composition as recited in claim 1. Further, Grizante Redondo doesn’t mention a polyolefin elastomer of an ultra low density random ethylene octene copolymer having the claimed Tg or Tm. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768